DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 53 is objected to because it is dependent on itself. Appropriate correction is required. For examination purposes, claim 53 will be considered dependent on claim 52.

Response to Amendment
The amendment filed 11/23/2021 has been entered and made of record. Claims 1-33 are cancelled. Claims 34-53 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36, 38-40, 42-46, 48-50, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over POWELL et al. (2012/0075103 A1) in view of HULL (2005/0113655 A1) and Purplemath (https://web.archive.org/web/20130122015633/http://www.purplemath.com:80/modules/boxwhisk.htm).

RE claim 34, Powell teaches a portable device configured to display physiological parameters of a user, the device comprising:
(a)
an electronic processor configured to be in wireless communication with one or more physiological sensors worn on a body part of the user, 

Fig. 1, remote device (12) (said portable device) communicates with the network (16) through connectivity interface(s) (14) [0041, 0046]. Remote device (12) includes processor (24) [0042]. Each patient monitoring device (46) monitors physiological characteristics of a particular patient (50), and generates data signals based thereon [0050]. The patient monitoring device(s) (46) can communicate with the information system (42) remotely through a network [0050]. 
     Powell teaches a patient monitoring device (46) that monitors physiological characteristics of a particular patient (50), and generates data signals based thereon [0050]. However, Powell fails to disclose sensors for collecting the data. Hull teaches a system for remote patient monitoring [abstract]. As shown in Fig. 1, wireless pulse oximeter system (100) includes a wireless pulse oximeter (102) configured for communication with a wireless patient sensor (104) (said configured to be in wireless communication with one or more physiological sensors worn on a body part of the user) [0018]. Wireless patient sensor (104) may be configured for measuring raw pulse oximetry data from a patient and transmitting the raw pulse oximetry data to the wireless pulse oximeter (102) [0019]. With reference to Fig. 2, remote monitoring stations (214a-d) may be configured for communication with the network (212) and configured for receiving the oximetry data [0030].
     It would have been obvious before the effective filing date of the claimed invention to include the wireless sensors of Hull within the system of Powell because it allows the patient more freedom by being free from cables.


(b)
wherein the one or more physiological sensors comprise a pulse oximetry sensor, 

Powell teaches patient monitoring devices include, but are not limited to, oximetry [0050]. 
     In further view of Hull, as shown in Fig. 1, wireless pulse oximeter system (100) includes a wireless pulse oximeter (102) configured for communication with a wireless patient sensor (104) ( [0018]. Wireless patient sensor (104) may be configured for measuring raw pulse oximetry data from a patient and transmitting the raw pulse oximetry data to the wireless pulse oximeter (102) (said sensors comprise a pulse oximetry sensor) [0019]. With reference to Fig. 2, remote monitoring stations (214a-d) may be configured for communication with the network (212) and configured for receiving the oximetry data [0030].
     The same motivation to combine as taught in the rationale of claim 1(a) is incorporated herein.
(c)
the electronic processor further configured to receive values of at least some of the physiological parameters measured by the one or more physiological sensors; and 

Fig. 1, each information system (42) can be provided as a server, and supports the acquisition, storage, modification, and distribution of clinical information, such as patient data, throughout [0048 ]. Data management system (DMS) (60) communicates the patient data with information system (42) [0052]. The DMS (60, 60’) synchronizes and transfers data between the remote device(s) (12) and information system (42) [0057]. As taught in claim 1(a), information system (42) stores the physiological characteristics of patient (50) from patient monitoring system (46).
     As further supported by Hull, Hull the use of sensors to collect the data (see rationale of claim 1(a)).
(d)
a touchscreen display, wherein, responsive to an input from the user, 

Remote device (12) includes display (22) [0042] that can include a touchscreen for an input interface (28) [0044].
(e)
the touchscreen display is configured to display received values of the physiological parameters by visually presenting a range of the oxygen saturation values received over a time interval in a vertical bar, wherein a height of the vertical bar indicates a degree of spread of data measured by the pulse oximetry sensor, a top and bottom of the vertical bar indicating respectively a high end and a low end of the oxygen saturation values received.

Powell teaches the ability to view the collected data in graphical form [0086]. Powell further teaches patient monitoring devices include, but are not limited to, oximetry (said oxygen saturation values) [0050]. However, Powell fails to disclose the graphical form as a box-and whisker plot.
     Purplemath teaches how to create a box-and-whisker plot (said visually presenting a range of values vertical bar) [pages 1-3]. Three points are determined, the first middle point (the median), and the middle points of the two halves (“sub-medians”). These 3 points divide the entire data set into quarters (“Quartiles”). The top point of each quartile is known as Q1, Q2, and Q3 pending their location [pg 1]. The “box” part of the plot goes from Q1 to Q3 (said values over a time interval in a vertical bar) [pg. 2]. The “whiskers” are drawn to the end points (said top and bottom of the vertical bar indicating respectively high and low end values) [pg. 2].
     It would have been obvious to one of ordinary skill in the art to display the obtained physiological parameters of Powell as a box-and-whisker plot in order to show the spread of the values [Purplemath: page 4].


RE claim 35, Powell teaches wherein the touchscreen display is responsive to another input from the user to automatically adjust a timeline of the time interval.
Powell teaches the ability to provide zoom in and out functionality (said adjust timeline) [0085]. Additionally, Powell teaches providing variable speed scroll functionally that allows the user to quickly scroll through data (said adjust timeline) [0085].

RE claim 36, Powell teaches wherein the electric processor is further configured to be in wireless communication with one or more medical devices to receive data of other ones of the physiological parameters measured by the one or more medical devices.
With reference to Fig. 1, Powell teaches each patient monitoring device (46) (said one or more medical devices) monitors physiological characteristics of a particular patient (50), and generates data signals based thereon (said physiological parameters measured by medical devices) [0050]. The patient monitoring device(s) (46) can communicate with the information system (42) remotely through a network [0050]. Each information system (42) can be provided as a server, and supports the acquisition, storage, modification, and distribution of clinical information, such as patient data, throughout [0048 ]. Data management system (DMS) (60) communicates the patient data with information system (42) [0052]. The DMS (60, 60’) synchronizes and transfers data between the remote device(s) (12) and information system (42) (said electronic processor is further configured to be in wireless communication with one or more medical devices) [0057]. 

RE claim 38, Powell teaches wherein the touchscreen display is further configured to display the received values of the physiological parameters in one or more of numeral, graphical, or trend lines.
Powell teaches remote device (12) includes display (22) [0042] that can include a touchscreen for an input interface (28) [0044]. As shown in Fig. 5C, a patient summary display (135) provides a summary of the patients associated with a particular facility [0079]. By selecting a particular patient from the patient summary display (136), a specific patient summary display (142) is provided [0080]. The patient vital display (150) can be provided that can provide patient data values (said display physiological parameters in numerical) and/or can display the patient data graphical form (said display physiological parameters in graphical) [0081]. 

RE claim 39, Powell teaches 
(a)
wherein the touchscreen display is further configured to display respiratory rate values

Powell further teaches each patient monitoring device (46) monitors physiological characteristics of a particular patient (50), and generates data signals based thereon [0050]. Patient monitoring devices include, but are not limited to, respiratory monitors [0050]. Powell teaches remote device (12) includes display (22) [0042] that can include a touchscreen for an input interface (28) [0044]. 
(b)
by visually presenting a range of the respiratory rate values over a specified or pre-determined period of time in a vertical bar.

As shown in Fig. 5C of Powel, a patient summary display (135) provides a summary of the patients associated with a particular facility [0079]. By selecting a particular patient from the patient summary display (136), a specific patient summary display (142) is provided [0080]. The patient vital display (150) can be provided that can provide the patient data graphical form [0081]. The display can provide a real-time view of the patient data, as well as a historical view of the patient data. More specifically, the waveform display can be updated in real-time. The user can scroll through the waveform display, to view historical patient data [0070]. Thus the user specifies the period in time they wish to view the historical patient data (said visually presenting a range of values over a specified period of time). As taught in the rationale of claim 1, Powell fails to disclose the displaying the data in a vertical bar.
     Purplemath teaches how to create a box-and-whisker plot (said visually presenting a range of values vertical bar) [pages 1-3]. Three points are determined, the first middle point (the median), and the middle points of the two halves (“sub-medians”). These 3 points divide the entire data set into quarters (“Quartiles”). The top point of each quartile is known as Q1, Q2, and Q3 pending their location [pg 1]. The “box” part of the plot goes from Q1 to Q3 (said values over a time interval in a vertical bar) [pg. 2]. The “whiskers” are drawn to the end points  [pg. 2].
     It would have been obvious to one of ordinary skill in the art to display the obtained physiological parameters of Powell as a box-and-whisker plot in order to show the spread of the values [Purplemath: page 4] over a specified time period.


RE claim 40, Powell teaches wherein the oxygen saturation values are continuously measured oxygen saturation values.
Powell teaches patient monitoring devices include, but are not limited to, oximetry (said oxygen saturation values) [0050]. As shown in Fig. 6A of Powell, the remote device can display the patient’s vitals, where the SpO2 value (said oxygen saturation values) is displayed. The user can select the “Real Time” display button to view the data in real-time (said continuously measured) [0087]. 

RE claim 42, Powell teaches wherein the electronic processor is configured to communicates with a caregiver’s data management system to advantageously associate the received values of the physiological parameter with the user on the data management system. 
Powell teaches the user can select “My Patients” which can provide the patient summary display (136) that lists the patients (said associate the received values with the user) associated with the particular user (e.g., “Dr. Craig”) (said caregiver) [Fig. 5C, 0079]. 
RE claim 43, Powell teaches wherein the electronic processor is configured to pass the received values of the physiological parameter to the data management system without the caregiver associating each physiological sensor with the patient.
Powell teaches the data collected from each patient monitoring system (46) goes to information system (42) (said data management system), which can be provided as a server, and supports the acquisition, storage, modification, and distribution of clinical information, such as patient data, throughout the facility (40) and/or facility system (18, 20) [0048]. The data signals are communicated to the information system (42) (said the received values of the physiological parameter), which collects patient data based thereon, and stores the data to a patient profile that is associated with the particular patient [0050]. The patient monitoring device(s) (46) can communicate with the information system (42) via a direct connection, or remotely through a network (not shown) that can include, but is not limited to, a LAN, a WAN, a WLAN, and/or the Internet [0050]. Thus the data signals are stored in conjunction with a patient profile and sent directly to the information system (42) without the caregiver having to associate each sensor with a patient.

RE claim 44, Powell teaches a portable device configured to display physiological parameters of a user, the device comprising:
(a)
an electronic processor configured to be in wireless communication with one or more physiological sensors worn on a body part of the user, 

Fig. 1, remote device (12) (said portable device) communicates with the network (16) through connectivity interface(s) (14) [0041, 0046]. Remote device (12) includes processor (24) [0042]. Each patient monitoring device (46) monitors physiological characteristics of a particular patient (50), and generates data signals based thereon [0050]. The patient monitoring device(s) (46) can communicate with the information system (42) remotely through a network [0050]. 
     Powell teaches a patient monitoring device (46) that monitors physiological characteristics of a particular patient (50), and generates data signals based thereon [0050]. However, Powell fails to disclose sensors for collecting the data. Hull teaches a system for remote patient monitoring [abstract]. As shown in Fig. 1, wireless pulse oximeter system (100) includes a wireless pulse oximeter (102) configured for communication with a wireless patient sensor (104) (said configured to be in wireless communication with one or more physiological sensors worn on a body part of the user) [0018]. Wireless patient sensor (104) may be configured for measuring raw pulse oximetry data from a patient and transmitting the raw pulse oximetry data to the wireless pulse oximeter (102) [0019]. With reference to Fig. 2, remote monitoring stations (214a-d) may be configured for communication with the network (212) and configured for receiving the oximetry data [0030].
     It would have been obvious before the effective filing date of the claimed invention to include the wireless sensors of Hull within the system of Powell because it allows the patient more freedom by being free from cables.


(b)
wherein the one or more physiological sensors comprise a pulse oximetry sensor, 

Powell teaches patient monitoring devices include, but are not limited to, oximetry [0050]. 
     In further view of Hull, as shown in Fig. 1, wireless pulse oximeter system (100) includes a wireless pulse oximeter (102) configured for communication with a wireless patient sensor (104) ( [0018]. Wireless patient sensor (104) may be configured for measuring raw pulse oximetry data from a patient and transmitting the raw pulse oximetry data to the wireless pulse oximeter (102) (said sensors comprise a pulse oximetry sensor) [0019]. With reference to Fig. 2, remote monitoring stations (214a-d) may be configured for communication with the network (212) and configured for receiving the oximetry data [0030].
     The same motivation to combine as taught in the rationale of claim 1(a) is incorporated herein.
(c)
the electronic processor further configured to receive values of at least some of the physiological parameters measured by the one or more physiological sensors; and 

Fig. 1, each information system (42) can be provided as a server, and supports the acquisition, storage, modification, and distribution of clinical information, such as patient data, throughout [0048 ]. Data management system (DMS) (60) communicates the patient data with information system (42) [0052]. The DMS (60, 60’) synchronizes and transfers data between the remote device(s) (12) and information system (42) [0057]. As taught in claim 1(a), information system (42) stores the physiological characteristics of patient (50) from patient monitoring system (46).
     As further supported by Hull, Hull the use of sensors to collect the data (see rationale of claim 1(a)).
(d)
a touchscreen display, wherein, responsive to an input from the user, 

Remote device (12) includes display (22) [0042] that can include a touchscreen for an input interface (28) [0044].
(e)
the touchscreen display is configured to display received values of the physiological parameters by visually presenting a range of the physiological parameters received over a time interval in a vertical bar, wherein a height of the vertical bar indicates a degree of spread of data measured by the pulse oximetry sensor, a top and bottom of the vertical bar indicating respectively a high end and a low end of the oxygen saturation values received.

Powell teaches the ability to view the collected data in graphical form [0086]. Powell further teaches patient monitoring devices include, but are not limited to, oximetry (said physiological parameters) [0050]. However, Powell fails to disclose the graphical form as a box-and whisker plot.
     Purplemath teaches how to create a box-and-whisker plot (said visually presenting a range of values vertical bar) [pages 1-3]. Three points are determined, the first middle point (the median), and the middle points of the two halves (“sub-medians”). These 3 points divide the entire data set into quarters (“Quartiles”). The top point of each quartile is known as Q1, Q2, and Q3 pending their location [pg 1]. The “box” part of the plot goes from Q1 to Q3 (said values over a time interval in a vertical bar) [pg. 2]. The “whiskers” are drawn to the end points (said top and bottom of the vertical bar indicating respectively high and low end values) [pg. 2].
     It would have been obvious to one of ordinary skill in the art to display the obtained physiological parameters of Powell as a box-and-whisker plot in order to show the spread of the values [Purplemath: page 4].


RE claims 45, 46, 48, 52, and 53, claim 45, 46, 48, 52, and 53 recites similar limitations as claims 35, 36, 38, 42, and 43 respectively. Therefore, the same rationale used for claim 35, 36, 38, 42, and 43 is applied.

RE claim 49, Powell teaches wherein the one of the physiological parameters is heart rate or oxygen.
Powell teaches patient monitoring devices include, but are not limited to, oximetry (said oxygen saturation values) [0050]. As shown in Fig. 6A of Powell, the remote device can display the patient’s vitals, where the SpO2 value (said oxygen saturation values) is displayed [0087]. 

RE claim 50, Powell teaches wherein the one of the physiological parameters is respiratory rate.
Powell teaches patient monitoring devices include, but are not limited to, respiratory monitors (said respiratory rate) [0050]. As shown in Fig. 6A of Powell, the remote device can display the patient’s vitals [0087]. 

Claims 37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over POWELL et al. (2012/0075103 A1) in view of HULL (2005/0113655 A1) and Purplemath (https://web.archive.org/web/20130122015633/http://www.purplemath.com:80/modules/boxwhisk.htm) as applied to claim 34, and in further view of ZALESKI (2006/0173246 A1).

RE claim 37, Powell fails to disclose wherein the one or more medical devices are made by at least two different manufacturers. 
Powell teaches that multiple patient monitoring devices (46) can monitor a particular patient (50). The patient monitoring device(s) (46) can communicate with the information system (42) via a direct or remote connection [0050]. However, Powell is silent in the multiple patient monitoring devices being from at least two different manufacturers.
	Zaleski teaches a mobile point-of-care medical station adapted to be employed by patient monitors made by a variety of different manufacturers [abstract, 0109] within a healthcare environment [0015]. The patient monitor (110) represents a source and of any data (122) representing the patient’s medical information [0030-0031] The data (122) may be pushed to and/or pulled by the system (100) [0031]. The data can be sent to the user (207) [0039].
	It would have been obvious before the effective filing date of the claimed invention to permit the patient monitoring devices of Powell to be different manufacturers as taught by Zaleski. In both systems, the monitoring devices gathers patient information and sends the data to a database (or repository) for retrieval. Therefore, since the data of Zaleski is sent to a database, there is not a direct connection of the remote system (102) to the monitor (110) [Fig. 1]. Thus, incompatibility would not be an issue. It would be beneficial to permit different manufacturers for the patient monitoring devices so that there will not be a shortage of devices if the, e.g., hospital, limits itself to just one type. Therefore, the healthcare facility would be capable of monitoring as many patients as they can.

RE claim 47, claim 47 recites similar limitations as claim 37. Therefore, the same rationale used for claim 37 is applied.

Claims 41 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over POWELL et al. (2012/0075103 A1) in view of HULL (2005/0113655 A1) and Purplemath (https://web.archive.org/web/20130122015633/http://www.purplemath.com:80/modules/boxwhisk.htm) as applied to claim 34, and in further view of CONNOR 2012/0075060 A1).

RE claim 41, Powell fails to disclose wherein the electronic processor is configured to add encryption to the received physiological parameter measurements.
	Powell requires user to be authenticated when retriever patient information [0065] however does not disclose adding encryption to the received physiological parameter measurements.
Connor teaches a patient monitoring system that enables a healthcare provide to request access to patient data via interaction directly with a local patient monitor and subsequently provide patient data to the healthcare provider's portable communication device regardless of device location [abstract]. With reference to Fig. 1, patient monitoring system (100) includes a number of patient monitors (102-106) that monitor physiological parameters of one or more patients within a healthcare facility [0020]. The system (100) also includes portable communication devices (134, 136) such as pda or smart phone, that enables wired or wireless communications with one or more monitors (102-106) [0026-0027]. Connor teaches the devices (134, 136), monitors (102-106), and/or central station (128) may also provide enhanced security and data encryption [0049]. Enhanced security may include access control, biometric authentication, cryptographic authentication, message integrity checking, encryption, digital rights management services, and/or other like security services. The security may include protocols such as IPSEC and IKE. The encryption may include, without limitation, DES, AES, RSA, and any like public key or private key based schemes [0049]. With reference to Fig. 4, provides an encrypted session with a cryptographic sect key and challenge-response algorithm configured to add encryption to the received physiological parameter measurements [0053].
It would have been obvious before the effective filing date of the claimed invention to add the encryption of Connor within the authorization of Powell. This would provide secure measurements for viewing patient data remotely.

RE claim 51, claim 51 recites similar limitations as claim 41. Therefore, the same rationale used for claim 41 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
4 June 2022